Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-7, 9-15 renumbered as 1-14 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior arts on record were overcome and the claims are allowed for the reasons set forth in applicant's amendments and remarks filed on 07/27/2022.
Regarding independent claims 1 and 11, the primary art of record, Dussmann discloses a distributed antenna system comprising a distributed antenna unit which selects different master units via a switch and different uplink paths in each master unit via a switch. Moreover, Dussmann further discloses the processor 304 can configure the test signal generator 302 to modify the output power of the test signal based on the feedback signal such that the power level detected by the power detector 218 is doubled, see at least figures2-3, para. 38, 53). Dussmann further discloses the DAS controller 212 can transmit a feedback signal to the processor 304 via the modem 214 and the modem 306). Other prior art of record such that Yuan discloses a test host (e.g. 118) may provide test commands (e.g., commands for performing desired testing operations) and/or test software (e.g., test software such as test software 108 of FIG. 2) to devices under test 10’-1 and 10’-2 and/pr attenuator circuitry 112 over corresponding control paths 120. If desired, test host 118 may retrieve test data (e.g., performance metric data, test signals, information identifying whether DUTs 10’ pass or fail testing, etc.) from DUTs 10’ via paths 120. Moreover, section 65 discloses in devices under test having multiple redundant antennas (e.g., DUTs that implement a MIMO scheme), a single device under test may perform test operations on itself without using external test equipment or additional devices under test to generate test signals, see at least para. 47, 65-66, 73).                    
However, the cited prior arts of record, taken alone or in any combination, fail to anticipate, teach, disclose or suggest the limitations “a plurality of second switches connecting respective feedback paths of a plurality of feedback paths and antennas of the plurality of antennas; and a controller configured to: control the generated plurality of test signals to be fed back to the modem through a plurality of feedback paths that are formed for each of the plurality of antennas and do not affect each other, control a second switch connecting a first feedback path and a first antenna, wherein the second switch is turned off while a first test signal transmitted through a first feedback path is fed back, such that an interference signal for the first antenna is blocked” in combination with the remaining limitations of the amended independent claims.
However, these references, taken alone or in combination, are deficient in showing the applicant's claimed invention. Therefore, the prior arts of record fail to anticipate, teach, suggest or disclose all elements of the claimed invention.
Dependent claims 2-7, 9-10, 12-15 depending on independent claims 1 and 11, respectively, directly or indirectly, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466